         Case 1:18-cv-00760-LY Document 22-1 Filed 10/01/19 Page 1 of 11




                         APPENDIX A – FACTUAL BACKGROUND

A.     Shipp Was an At-Will Employee of Time Warner Cable and Charter Who Knew the
       Various Ways in Which She Could Complain about Alleged Unlawful Conduct.

       Charter Communications, Inc. is a broadband communications company providing video,

Internet, and voice services to residential and business customers. On May 18, 2016, Charter

officially merged with Time Warner Cable. Ex. 4, Zimmerman Decl. at 2, ¶ 5. At all times relevant

to this lawsuit, both Time Warner Cable and Charter maintained employment-at-will policies and

have employed their workforces on an at-will basis. Ex. 18, Standards of Business Conduct at D-

SS-000378; Ex. 19, Acknowledgment. Similarly, both companies maintained policies prohibiting

discrimination based on sex, age, and other protected characteristics, including throughout the year

of 2016. See Ex. 1, Pl. Dep. 100:22-102:21; Ex. 18, Standards of Business Conduct at D-SS-

000382; Ex. 20, EEO Policy; Ex. 21, FMLA Policy.

       Employees, like Plaintiff Stephanie Shipp, thus could report any suspected unlawful

discrimination, harassment, or retaliation through any number of avenues, including through the

Law Department, the Human Resources Department, the Ethics Department, or the Employee

Relations Department. See Ex. 18, Standards of Business Conduct at D-SS-000382; Ex. 20, EEO

Policy; Ex. 21, FMLA Policy. However, the Employee Relations Department is the specific

department listed in the applicable EEO Policy as handling complaints arising thereunder. Ex. 20

EEO Policy. The Employee Relations Department is thus the one that, at least in 2016, handled

any investigations pertaining to any EEO-covered complaints. Ex. 4, Zimmerman Decl. at 7 ¶ 9(c).

       Employees like Shipp also learned about the company’s various employment policies

through multiple sources. These sources included, but were not limited to, bulletin board postings

in work facilities, copies of policies available on the company’s intranet, and training courses

offered. Ex. 4, Zimmerman Decl. at 10-11, ¶ 10(d). For her part, Shipp received training on these



                                                 1
         Case 1:18-cv-00760-LY Document 22-1 Filed 10/01/19 Page 2 of 11




policies throughout her employment tenure, and she was at all times she could access any policies

at any time via the company’s intranet system. Ex. 1, Pl. Dep. at 102:2-21; see also Ex. 22, Shipp

Training Transcript (reflecting online training Shipp received during her employment tenure); Ex.

34, Matthews Training Transcript (reflecting online training Matthews received during his

employment tenure).

B.     Due to a New Company-Wide Initiative, Shipp Moved under a New Manager in January
       2016 But Continued to Hold Same Job Title and Perform Same Job Duties.

       Shipp began her employment, originally with Time Warner Cable, in March 2010. Ex. 3,

Job History Report. Shipp started out as an Account Consultant, but by 2014, she became a Major

Account Executive (“MAE”), which was a non-management commercial sales representative

position in the company’s hospitality sales group. Ex. 1, Pl. Dep. 104:1-3, 12-23. During 2014,

Shipp began reporting to Manager Steve Johanknecht, and she continued reporting to him until

January 2016. Ex. 3, Job History Report. Until January 2016, Johanknecht’s hospitality sales team

consisted solely of Major Account Executives like Shipp. Ex. 23, Johanknecht Dep. at 37:23-24.

       Beginning in the fall of 2015, both as a matter of course, but also in preparation for the

upcoming Time Warner Cable-Charter merger, many changes began to take place. Ex. 4,

Zimmerman Decl. at 2, ¶ 5; see Ex. 1, Pl. Dep. 257:-10-258:7. One change that was instituted

effective January 22, 2016 was the reorganization of the Texas hospitality sales teams. Id. at ¶ 5(a).

Previously, the teams were divided between Johanknecht who oversaw the Major Account

Executives and Chris Matthews who oversaw Account Managers. Id.; Ex. 23, Johanknecht Dep.

41:1-7; Ex. 12, Matthews Dep. 24:3-23. Effective January 2016, the company decided to split the

sales teams geographically instead. Ex. 4, Zimmerman Decl. at 2, ¶ 5(a). As a result, Johanknecht

took over the supervision of both Major Account Executives and Account Managers, but only

those servicing the North Texas areas. Id. As for Matthew, he on the other hand took over the



                                                  2
           Case 1:18-cv-00760-LY Document 22-1 Filed 10/01/19 Page 3 of 11




supervision of the Major Account Executives and Account Managers who serviced Central and

South Texas. Id.

       This reorganization was part and parcel with an even broader initiative and one that

involved changing the way the company approached the sales market as a whole. Id. at 3, ¶

5(b). That initiative resulted ultimately in both Major Account Executives and Account Managers

being assigned specifically, defined geographic territories. Id. The rules under which these sales

representatives operated thus changed as well throughout 2016. 1 Id. at ¶ 3. For instance, sales

representatives could no longer sell statewide or even outside their smaller geographic territories

based on a lead from a referral partner. Id.

C.     Shipp Dislikes the New Sales Rules and Struggles with the Administrative Part of Her
       Duties, Which Leads to Conflicts with New Manager.

       Although Johanknecht generally considered Shipp an acceptable performer, he did

encounter problems with her performance in 2015. As he noted on her performance evaluation,

she failed to return customer calls at times and needed to do a better job of handling customer


       1
           Shipp’s husband, Danny Shipp, who also worked with Time Warner Cable, although in
a different sales department, confirmed that major restructuring changes were ongoing in all the
departments in the lead-up to the merger in 2016. Ex. 7, Danny Shipp Dep. at 34:11-14. As he
testified:

       “Our whole sales model shifted. … There was a lot of account restructuring
       …[T]hings that we normally could sell within the guidelines of my business sector,
       which was the small medium business, were all changed. They took away the ability
       to sell fiber in our department, it had to go into either MAE or enterprise. They just
       dissected the entire sales model, and it hit me directly because the way that the place
       worked was if you could not be extremely secretive about the business that you
       were writing, somebody in that office via Salesforce would own your accounts. We
       did not have Salesforce police, so it was up to you to guard your accounts and to
       guard your business, and there wasn’t a lot of support during that because of the
       five and five program going on. They didn’t care who wrote the business, they
       didn’t care how much business you wrote, as long as it was all new and it got them
       towards that 5 billion in five years platform, that’s what all that was about.”

Id. at 32:20-34:10.


                                                 3
         Case 1:18-cv-00760-LY Document 22-1 Filed 10/01/19 Page 4 of 11




issues so that they did not escalation to upper management. Ex. 26, 2015 Perf. Evaluation; see Ex.

23, Johanknecht Dep. 47:14-16, 100:6-19 (“[W]e had several escalations where she wasn’t

returning phone calls, and it either got above me to my director and then I had to hear about it from

him.”). Johanknecht also pointed out that Shipp needed to focus on keeping her sales opportunities

updated with the company’s Salesforce system and generating additional leads and opportunities,

related to the company’s Navisite product. Ex. 26, 2015 Perf. Evaluation. Notably, Shipp did not

contest the last performance evaluation provided by Johanknecht, which included ratings that

ranged from “do not meets expectations” to “exceed expectations” and an overall rating of

“successfully meets expectations.” Ex. 26, 2015 Perf. Evaluation.

       During the time that Shipp reported to Johanknecht, he viewed Shipp as either uninterested

or unable to perform the administrative functions of her Major Account Executive position. Ex.

23, Johanknecht Dep. at 43:7-12. Nevertheless, instead of forcing the issue, Johanknecht decided

to complete administrative functions for Shipp, which included tasks like completing sales

surveys. Ex. 1, Pl. Dep. at 166:1-18. That was by Johanknecht’s own choice and stood in contrast

to Matthews, who believed sales representatives within one of the nation’s largest technology

companies needed to perform his or her own administrative functions. As Shipp explained,

               “[Matthews] wanted us to – to do it [referring to administrative functions]—
               Chris [Matthews] came from an account manager manager. That’s what he
               was. Before he was my manager, he was an account manager manager. So
               the people that he managed, all they did was changes [to the contracts] all
               day long. They didn’t do new business. They just did changes. So in his
               mind, everybody should know how to do it.”

Ex. 1, Pl. Dep. at 194:10-16. Matthews’ perspective, however, was not out of line, as the company

expects sales representatives in general too perform all essential job duties, including any

administrative or technical tasks. Ex. 10, Lawrence Dep. at 99:6-14.




                                                 4
         Case 1:18-cv-00760-LY Document 22-1 Filed 10/01/19 Page 5 of 11




       Although Shipp contests such now, Debbie “Sunny” Broam, a friend and former co-worker

of Shipp, confirmed that Shipp struggled with using Salesforce throughout her employment. Ex.

13, Broam Dep. at 88:19-89:19. Some of Shipp’s other co-workers, as well as Matthews himself,

also observed Shipp encountering difficulty with creating contracts and abiding by quality control

requirements. See Ex. 12, Matthews Dep. 41:9-24; Ex. 27, Layman Dep. 11:8-12:15, 13:5-18; see

also Ex. 15, Castano Dep. 12:12-25 (testifying that before he became a salesperson, he worked in

sales support, and recalls “going above and beyond” for Shipp in terms of “managing agreements,

and – and stuff that are action items that were needed, such as approvals or something along those

lines, that a sales rep was supposed to obtain, I would assist in obtaining those approvals where I

wouldn’t necessarily do that with other sales reps.”). For her part, Shipp stated—both internally

and externally—back in 2016 that she struggled with completing the weekly sales forecasting

spreadsheets that Matthews required of all his sales representatives and overall with handling the

technical aspects of her job. See Ex. 10, Lawrence Dep. at 59:9-61:18 (confirming Johanknecht

told her Shipp struggled with the technical aspects of her job and explaining that Shipp herself

advised her March 2016 that “she was not technical” and needed training to assist with the weekly

spreadsheets); Ex. A to Pl. Compl. (Dkt 1 at 16), EEOC Charge (claiming Matthews would not

provide her “with training that I needed to use his spreadsheets that he required the sales staff to

use, without exception); Ex. 15, Castano Dep. at 50:8-53-8, 54:22-55:21, 56:6-7, & 57:25-25:19

(explaining that all members of Matthews’ sales team had to complete the weekly spreadsheets,

which were better for projections and reporting than the company’s Salesforce system, and that he

personally observed Shipp struggling with the weekly spreadsheet). Unfortunately, these struggles

continued throughout Shipp’s time reporting to Matthews in 2016. Id.




                                                 5
         Case 1:18-cv-00760-LY Document 22-1 Filed 10/01/19 Page 6 of 11




D.     Shipp Takes Two Weeks of FMLA Leave at End of January 2016.

       Although Shipp believes her transfer to Matthews’ sales team occurred over the Christmas

holidays in 2015, according to her former manager and her official Job History Report, she was

actually transferred to Matthews’ sales team effective January 22, 2016. See Ex. 23, Johanknecht

Dep. at 56:2-5; Ex. 3, Job History Report. Nevertheless, there is no dispute that, in January 2016,

that Shipp took nine days of FMLA leave when she was hospitalized with meningitis. Ex. 1, Pl.

Dep. at 108:18-109:1; Ex. 3, Job History Report. As far as Johanknecht recalls, however, Shipp

was still reporting to him while she was on FMLA leave. Ex. 23, Johanknecht Dep. 55:9-56:5. But,

whether Shipp reported to Johanknecht or Matthews for these nine days is immaterial; importantly,

Shipp does not claim she was deprived of any additional FMLA leave needed in January 2016 or

anytime thereafter. Ex. 1, Pl. Dep. at 109:7-110:5.

E.     Immediately Upon Return from Leave, Shipp Begins Complaining about Matthews, But
       Not in Terms of Unlawful Discrimination, Harassment, or Retaliation.

       Within days of her returning from FMLA leave, and despite not reporting to Matthews for

very long at all, Shipp began raising concerns about Matthews to the company’s Human Resources

Department. In particular, she called Human Resources Director Tamara Zimmerman on February

9, 2016 and complained about reporting to Matthews because he was, in Shipp’s mind a “bully”

and had a “his way or the highway attitude.” Ex. 36, Feb. 9-15, 2016 Emails. At the same time,

however, Matthews himself reached out to Human Resources Managers Kristine Lawrence and

Linda Olsen, as well as Director Zimmerman about an account split Matthews and Johanknecht

jointly had decided not to grant to Shipp, Shipp advising others that she was recording

conversations with Matthews, and Shipp complaining to Johanknecht about Matthews and some

referral. Id. In light of both concerns, Zimmerman asked Lawrence to look into the situation

further. Id. Notably, in doing so, Zimmerman specifically advised Lawrence that she did not



                                                6
        Case 1:18-cv-00760-LY Document 22-1 Filed 10/01/19 Page 7 of 11




consider Shipp’s concerns to fall within the purview of the Employee Relations Department. Id.;

Ex. 4, Zimmerman Decl. at 6-7, ¶ 9. Zimmerman also shared with Lawrence that Shipp, for her

part, was still deciding whether she wanted to proceed with any concern. Ex. 36, Feb. 9-15, 2016

Emails; Ex. 4, Zimmerman Decl. at 6, ¶ 9(a).

       Over the next month, both Lawrence and Zimmerman communicated with Shipp and

Matthews. As became apparent, the conflict between them derived from Shipp’s reluctance to

accept the differing management style Matthews had in comparison to Johanknecht and the various

company-wide changes Mathews had to implement both with Shipp and others on his sales team.

See Ex. 36, Feb. 9-15, 2016 Emails; Ex. 37, March 2016 Emails & Notes from Lawrence’s

File. However, at no time during these communications did Shipp ever mention or suggest that

she believed Matthews was treating her differently compared to her co-workers or discriminating

against her because of her gender, age, or use of two weeks of FMLA leave in January 2016. See

Ex. 36, Feb. 9-15, 2016 Emails; Ex. 37, March 2016 Emails & Notes from Lawrence’s File; Ex.

4, Zimmerman Decl. at 6, ¶ 9(a); Ex. 28, Lawrence Decl. 2, ¶ 4.

       One specific concern that did come to light in these communications pertained to a couple

of sales accounts or opportunities that Shipp believed should have been given to her and not. The

first pertained to lead from a referral partner that, according to Shipp, Matthews had given to a

female sales representative on an entirely different sales team. Ex. 37, March 2016 Emails & Notes

from Lawrence’s File. As was explained to Shipp on more than one occasion, under the company’s

new Rules of Engagement and Territory Management Initiative, she no longer could work leads

for sales outside her geographic area, and the only reason she could not work this particular lead

was because it fell outside of Shipp’s geographic area. See id.; Ex. 4, Zimmerman Decl. at 2, ¶




                                                7
         Case 1:18-cv-00760-LY Document 22-1 Filed 10/01/19 Page 8 of 11




5(a); see also Ex. 11, Rules of Engagement § 2.1 (outlining the sales rules and guidelines

applicable to leads or opportunities obtained from business referral partners).

       The other sales account related concern pertained to a one-time event Matthews had not

assigned to Shipp. Ex. 9, Mar. 15-16, 2016 Emails. Although Shipp acknowledged in her email to

Lawrence that the one-event was not one she had located, had worked, or had been assigned

previously, she believed Matthews still should have assigned it to her instead of Hector Castano,

a new Major Account Executive on Matthews’ sales team. Id. She even claimed such despite

acknowledging that Castano was “at ramp,” which meant Matthews had an obligation to funnel

sales accounts and opportunities his way, and that she was at “full quota.” Id. She also

acknowledged in her email that there was another one-time event for which Matthews fought for

her to keep. Id. Thus, even from Shipp’s email itself it is apparent her concern had no basis and

that Matthews had completed legitimate, non-discriminatory reasons for providing the one-time

event to Castano. Id. This in fact was explained in Lawrence’s response back to Shipp. Id.

       Importantly, in her response, Lawrence reminded Shipp that, if she disagreed with the

decision on the account assignment, her remedy was to use the open door process and request

Matthews’ Director, Marc Newhaus, review the situation. Id. Lawrence’s reminder was consistent

with the Rules of Engagement in place at the time, which contained a conflict resolution process

that sales representatives were to follow if they had any concerns about their account assignments.

Ex. 11, Rules of Engagement § 9.0. Significantly, Shipp never once used that process to complain

about any sales account or opportunity she claim Matthews should have assigned to her or had

reassigned away with her. Ex. 4, Zimmerman Decl. 10 at ¶ 10(c). Shipp also never once mentioned

to Lawrence or Zimmerman that she felt Matthews’ handling of account assignments was




                                                 8
         Case 1:18-cv-00760-LY Document 22-1 Filed 10/01/19 Page 9 of 11




discriminatory in any way, be it based on gender, age, or use of FMLA leave. Ex. 4, Zimmerman

Decl. 11 at ¶ 11; Ex. 28, Lawrence Decl. 2-3 at ¶ 5.

F.     HR Manager Holds Satisfactory Mediation with Shipp and New Manager in April 2016.

       To help resolve the conflicts that had arisen between Shipp and Matthews, Lawrence

offered to hold a mediation session, wherein she appeared by phone while Shipp and Matthews

met in person. Ex. 28, Lawrence Decl. 3 at ¶ 6. That mediation occurred on April 5, 2016. Id. at ¶

7. During the session, Lawrence helped guide the discussion between Shipp and Mathews by

using a prepared agenda. Ex. 35, Agenda & Lawrence’s Mediation Notes. As that agenda and

Lawrence’s notes from the session reflect, the goal was to allow Matthews an opportunity explain

his expectations and Shipp an opportunity to ask questions and identify anything she needed to

meet his expectations and be successful in her role. Id. According to the agenda, Matthews also

reviewed with Shipp how one-time events would be handled. Id. He also explained to Shipp that

accounts now had to be assigned based on geography, and that contrary to Shipp’s contention, the

company owned all sales accounts, not any individual sales representative. Id. Although Shipp

did have an outstanding question about “keep accounts,” upon which Lawrence followed up and

responded the following day, it appeared to Lawrence that the session sent well. Ex. 29, April 5,

2016 Email re Keep Accounts. Shipp in fact told Lawrence that she was “satisfied” at the end of

the session. Ex. 1, Pl. Dep. at 254:23-255:7; Ex. 28, Lawrence Decl. 3 at ¶ 7.

       Critically, Shipp never reached out to Lawrence again after this mediation session. Ex. 28,

Lawrence Decl. 3 at ¶ 7. She likewise never raised any concerns to Zimmerman about Lawrence

or her handling of Shipp’s concerns raised in February, March or April 2016. Ex. 4, Zimmerman

Decl. 8 at ¶ 9(g). Similarly, Shipp did not complain, at any time, to the Employee Relations

Department or any other Human Resources official, be it about Matthews or any belief she may




                                                9
        Case 1:18-cv-00760-LY Document 22-1 Filed 10/01/19 Page 10 of 11




have had that Matthews had engaged in any discriminatory or harassing behavior. Id. at 10 ¶ 10(d).

Shipp’s sole complaint thereafter was about a personal Facebook post upon which Matthews had

commented back in September 2015, before he became Shipp’s manager. Lawrence Decl. at 3 ¶

8. Shipp specifically complained to the Ethics Department about the post. Id. The Ethics

Department thus reviewed the matter and directed Lawrence in the end to speak with Matthews

about the post. Id. at 4 ¶ 9. The Ethics Department also sent an email to Shipp advising her that

Lawrence would be speaking with Matthews about the matter. Notably, based on past company

practice and policies at the time, further disciplinary action was not warranted, particularly since

it concerned a personal Facebook post. Id.

G.     Shipp Voluntarily Resigns in June 2016 to Accept Position with a Direct Competitor.

       Although Shipp struggled with her administrative and technical tasks, she received no

discipline from Matthews at any point in time. Ex. 1, Pl. Dep. 145:4-7; Ex. 12, Matthews Dep.

76:4-5. Matthews likewise never once threatened her with being fired or asked her to quit or retire.

Ex. 1, Pl. Dep. at 145:11-23. 150:5-12 & 292:2-293:7. Nevertheless, without exhausting all

internal complaint avenues available first, Shipp notified Charter, in the very early morning hours

of June 7, 2016, that she was resigning her employment. Ex. 6, Resignation Ltrs. Shipp submitted

this resignation via two separate emails. d.

       The first email was addressed to Mathews and copied Lawrence and Zimmerman. Id. In

that email, Shipp merely indicated that she had decided to accept a position with a competitor,

which she in fact did, Comcast. Id; Ex. 8, Comcast Records. Although Shipp said she reached the

decisions to resign “after long hours of consideration and sleepless nights,” she provided no other

context to her decision to resign. Ex. 6, Resignation Ltrs.

       At the exact same time as her first email, Shipp somehow managed to send a second longer

email, this time addressed to Zimmerman with a copy to Lawrence. Id. Shipp opened her email by


                                                10
        Case 1:18-cv-00760-LY Document 22-1 Filed 10/01/19 Page 11 of 11




reiterating that she was going to work for a competitor. Id. However, she went on to express a

host of generic complaints about Matthews that either had no merit (such as referencing employees

quitting although they still worked with Charter) or were merely a repeat of complaints

Zimmerman and Lawrence knew had been addressed two months prior (such as the Facebook

post). Id. Additionally, Shipp provided no specifics as to any recent conduct or behaver exhibited

by Matthews, other than a reference to a singular sales account or opportunity allegedly transferred

to Castano the week prior. 2 Id.

       Charter, in accordance with its typical procedures, paid Shipp her for her two work notice

period, thereby making her effective last day June 22, 2016. Ex. 3, Job History Report. Shipp did

not work during this notice period because, consistent with its practice, Charter does not allow

employees leaving for a competitor to do so. As it turned out, Shipp went to work for Comcast as

a National Account Manager, which was a promotion and provided a $40,000 increase over her

final base pay with Charter. Ex. 1, Pl. Dep. at 38:10-15. According to Johanknecht, Shipp also told

him that, while she was “sad that she was leaving [Charter],” she was “excited that she had this

new opportunity [at Comcast], more base salary, ability to make more money.” Ex. 23,

Johanknecht Dep. at 68:8-12. Remarkably, Shipp also engaged in one last act of misconduct—she

provided her “book of business” that she had with Charter to her new employer and Charter’s

known direct competitor, Comcast. Ex. 7, D. Shipp Dep. 92:2-93:9.



       2
          Shipp made no mention in her email as to whether she had used the open door process on
the Rules of Engagement conflict resolution procedure to address any concern she may have had
regarding this single account, which would have been the proper channel. Id. Through discovery,
it now appears that the sales account to which Shipp vaguely references may be the HOHM account
identified as having been transferred from Shipp to Castano on May 24, 2016. However, as the
company discovered, this account likely pertained to a national sales account, which involves
different sales personnel, but regardless never resulted in any sale or commission to Castano. Ex.
16, Chart of Accounts Allegedly Transferred. In other words, Shipp suffered no economic harm
from the transfer of this account.


                                                11
